1

2                                    UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                       ***
5
      UNITED STATES OF AMERICA,
6

7
                             Plaintiff,
                                                           2:17-cr-00124-JAD-GWF
8     vs.                                                  ORDER
9     ARTAVIOUS WRIGHT,

10                          Defendant.

11          Before the Court is the parties’ Stipulation and Order to Modify Pretrial Release (ECF No. 218).

12          Only plaintiff signed the stipulation. The stipulation is missing the signature of Mr. Knief.

13          Accordingly,

14          IT IS HEREBY ORDERED Stipulation and Order to Modify Pretrial Release (ECF No. 218) is

15   DENIED without prejudice.

16          DATED this 6th day of December, 2018.
                                                                 _________________________
17                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
